Case 1:19-mc-00145-TSC Document 386-1 Filed 01/06/21 Page 1 of 3




                   EXHIBIT A
       Case 1:19-mc-00145-TSC Document 386-1 Filed 01/06/21 Page 2 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                       Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                        :

James H. Roane, Jr. et al. v. William Barr, :
Case No. 05-2337
---------------------------------x
-
  SUPPLEMENTAL DECLARATION OF THE REVEREND WILLIAM T. BREEDEN

       I, Rev. William T. Breeden, declare and state as follows:

       1.      I am a Minister Emeritus of the Unitarian Universalist Church of Bloomington,

Indiana, and am currently serving as the spiritual advisor to Plaintiff Corey Johnson, a prisoner

in the Special Confinement Unit (“SCU”) of the Federal Correctional Complex, Terre Haute

(“FCC Terre Haute”), which is operated by the United States Department of Justice, Federal

Bureau of Prisons (“BOP”). Mr. Johnson asked me to serve as his spiritual advisor to lend him

support, counseling, and guidance during the days leading up to his scheduled execution and, if

his scheduled execution goes forward on January 14, 2021, to attend his execution if he wishes

me to do so as his spiritual advisor witness.

       2.      As Mr. Johnson’s spiritual advisor, I met with him at FCC Terre Haute on

Monday, January 5, 2021, in SCU’s visiting room. My visit with Mr. Johnson started at

approximately 8:20 a.m. or not long after, and continued for approximately six hours until

approximately 2:30 p.m.
Case 1:19-mc-00145-TSC Document 386-1 Filed 01/06/21 Page 3 of 3
